Citation Nr: 1242089	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-36 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether termination of the appellant's Dependents' Educational Assistance benefits on April 8, 2010, for enrollment period from December 11, 2009, to May 26, 2010, was correct?


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The appellant is the spouse of the Veteran and was in receipt of Dependents' Educational Assistance benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Phenix City, Alabama.


FINDINGS OF FACT

The appellant did not maintain satisfactory attendance, and her enrollment was terminated on April 8, 2010, for the period from December 11, 2009, to May 26, 2010, for failure to attend 85 percent of her classes. 


CONCLUSION OF LAW

The criteria for discontinuing appellant's Dependents' Educational Assistance benefits on April 8, 2010, for the period from December 11, 2009, to May 26, 2010, have been met.  38 U.S.C.A. § 3524 (West 2002); 38 C.F.R. § 21.4277 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The matters decided in this decision, however, rest on the interpretation and application of the relevant law, and the Veterans Claims Assistance Act of 2000 does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board observes that the appellant failed to appear for a scheduled hearing in June 2011, and did not provide good cause, such that her request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704.

Dependents' Educational Assistance benefits are provided pursuant to Chapter 35, Title 38, United States Code, to certain qualifying dependents of certain classes of veterans.  Basic eligibility for Chapter 35 benefits was established for the appellant by the RO, and she has utilized some of these benefits.

Entitlement to benefits for a program of education is subject to the requirement that the veteran or eligible person, having commenced the pursuit of such program, continues to maintain satisfactory attendance in accordance with the regularly prescribed standards and practices of the institution in which he or she is enrolled.  38 U.S.C.A. § 3524; 38 C.F.R. § 21.4277.  If the veteran or eligible person will no longer be retained as a student or will not be readmitted as a student by the institution in which he or she enrolled, educational benefits will be discontinued.  Id.  

A July 2010 Notice of Change in Student Status was submitted to the VA from the community college where the appellant was enrolled in adult education courses, indicating that the appellant's last date of attendance was April 8, 2010.  The reason for the appellant's termination from her program was that she was not attending 85 percent of her classes.  This was submitted with a correction of enrollment form for the program from December 11, 2009, to May 26, 2010.

As such, the appellant was terminated from her program for failure to maintain satisfactory attendance.  Although the Veteran contended that her absences were for legitimate purposes such as due to medical appointments or settling her aunt's estate, and even submitted corresponding documentation, the question is one of whether attendance was satisfactory at the institution in which she was enrolled.  Accordingly, in consideration of the school's determination that the appellant's enrollment was terminated for failure to attend 85 percent of her classes, discontinuance of educational benefits for the period from December 11, 2009, to May 26, 2010, is correct.  


ORDER

Discontinuance of the appellant's Dependents' Educational Assistance benefits on April 8, 2010, for the enrollment period from December 11, 2009, to May 26, 2010, is correct.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


